In the Fourth Court Of Appeals
                                                                                             ;       ■',
                           Fourth Court Of Appeals District


                           San Antonio Texas Bexar County
                                                                                                           /   „

Maryann Castro                                                                                             l0 :
                                                                                         1       .
V.



Manuel Castro

                                               Re: Court Of Appeals Number: 04-14-00785-CV


                                                       Trial Court Case 2011 -CI-15957




On April 7th Here Comes Appellant Maryann Castro Filing a motion to request
oral Argument in Appellants Brief in the Agreement for Final Divorce Signed Oct
30,2013 by Judge Canales




Appellant Maryann Castro pro-se and prays for the Court for relief and Justice.




Maryann Castro-Appellant Pro-se
                                                     M/-7H
 1501 Olive


Jourdanton Texas 78026


830-496-0133


 Pacattitude2014@gmail.com
                                                     FLAT RATE ENVELOPE
     PRIORITY0                                       ONE RATE * ANY WEIGHT-
                                                                                                                            \
       * M A I L *                                  APPLY PRIORITY MAIL POSTAGE HERE
            SV61-BQ0-91-0631                                                                               U.S. PDSTflGE
                                                                                                              FfiiD
                                                                                                               NTDN


                                                                                                            APR D7."15
                                                                                                              AMOUNT



                                                                                                              $5.75
                                                                                                              00040297-0'




                                                                                                    ■4fe^fo
                                                                                              A          k<iU



■ For fnlomatlonal shipments, itie mj.imum weight Is 4 lbs.                            EP14H July 2013 Outer Dimension: 10 x 5
                                                                                                                                   ♦ Domcillconly.
        PR1OR8TY® S^TMTEENVELOPE
RITf
                                                                         A
                                                                                  al
               \                  *8    -^— am/l
1VICE
                                       UNITED STATES POSTAL SERVICE
           PRESS FIRMLY
                                                                                                                 PRESS FWMI.y TO SEAL
                                 1Ia   Visit us at usps.com                     til    Visit us at usps.com
                                       Label 1DGA. May 2008
                                                                                ill    uoel 1D6A. Mny aoO8
        PRIORITY
                                                    O
                                                                                                                                                     g Ii
                                                                                                             UNITED STATES
          • MAIL •                                                                                           POSTAL SERVICE
        [H[J DATE OF DELIVERY SPECIFIED"                                                                            EP14H July 2013
                                                                                                                          OD:10x5
        <5?,   USPS TRACKING™ INCLUDED-
         $     INSURANCE INCLUDED*
        £3 PICKUP AVAILABLE
                                                          VISITUSATUSPS.COM'                                                                         II!
               • Domestic only                            ORDER FREE SUPPLIES ONLINE                             PS00001000064